Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2021 has been entered.
Status of Claims
Claims 24 and 25 have been amended.
Claims 1-23, 26-34, 37, 41-42, and 45 have been cancelled.
No claims have been added.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 24, 25, 35-36, 38-40, 43-44, and 46 - 52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carter et al (U.S. PG Pub 20040243620) and in further view of Prusik et al (U.S. Patent 6544925). 
Claim 24. (Currently amended) A method, comprising: 
The following limitations have been rejected together.
(a) receiving via a network, at a first time, by a host server one or more first messages from an image capture and communication device at a first location, including the first message containing product identity and first environmental history monitor data from an environmental history monitor on a product label of one or more host products, the first environmental history monitor data including color data from a cumulative time temperature monitor that indicates cumulative time-temperature exposure of the one or more host products by changing color; (Emphasis added see 103 analysis)
(b) receiving via the network, at a second time after the first time, by the host server from a second image capture and communication device at a second location, different than the first location, one or more second messages containing product identity and second environmental history monitor data for the one or more host products from the environmental history monitor, the second environmental history monitor data including updated color data from the cumulative time temperature monitor; (Emphasis added see 103 analysis)
 (c) responsive to receiving the one or more second messages, determining by the host server whether the host server has access to previously collected environmental history monitor data for each of the one or more host products; 
(d) responsive to determining the host server has access to previously collected environmental history monitor data for each of the one or more host products, determining by the host server, based on at least both the cumulative time temperature monitor data from the first environmental monitor color data and the updated cumulative time temperature monitor color data from the second environmental monitor data, whether the one or more host products are acceptable for use; (Emphasis added see 103 analysis)
(e) tabulating by the host server one or more third messages including acceptability for use data for the one or more host products; and 
(f) transmitting by the host server via the network to the second image capture and communication device the one or more third messages.  
(Carter, the invention is directed to automatically tracking compliance in a clinical trial process (par. 0001). Par. 0010 traceability of containers in the manufacture, packaging and storage of containers. Par.0013 identify and track individual containers as they progress throughout a clinical trial process. Par. 0014 validates specific operations have been completed to meet defined criteria and thus assure the quality throughout the process. The invention provides a full electronic data record of each container by which a complete audit trail is produced. Par. 0017-0024 and par. 0026-0034 discloses one or more operations and the tracking of the operations for a product in a container. After the operations information is written into the relational database. The data includes that of a checking the performance of an operation to a compliance standard. Par. 0025 discloses where after each successful operation an associated compliance data item is written to the relational database. Carter discloses (abstract, Fig. 3 and par. 0050, 0096-98, and 0109) where a container is identified with a unique signature data item, a first operation is performed relating to the container, checking the first operation against a compliance standard, following a successful first operation, writing an associated compliance data item to the relational database and performing one or more further operations related to the container, and after each further operation writing compliance data item to the database. 
Par. 0040 the movement of a container from one location to another predetermined location and where the associated compliance standard confirming the correct container is at the correct location. Par. 0064 first operation at a first site and at least one or more further operations at a second or further site. The first site and one or more further sites are linked via a network computer system. Par. 0095 network computer system. Par. 0122 networked. Par. 0125-126, 0129-132, 0162, and 0168 network computer system. 
Par. 0094 discloses where the identifier on the container is read by any suitable reader/writer which transmits data to the database.
Par. 0041 discloses storing a container or substance under suitable environmental conditions such as temperature, humidity or storage time and where the associated compliance standard to ensure that the suitable environmental conditions have been followed. Par. 0086-0087 discloses where a compliance criteria includes that of environmental conditions to which the item stored in the container has been exposed to which includes the duration, temperature, pressure etc. Par. 0093 discloses where the invention writes environmental data from a sensor associated with the transport and/or storage container/facility throughout transport and storage of the container to identifier memory. The sensor transmits environmental data to the memory at pre-defined time points. The data includes temperature, pressure humidity, or light data. The invention records the environmental extremes to which the containers have been exposed and to reject containers which have been exposed to conditions outside pre-defined limits (e.g., minimum/maximum temperatures for a specific container/drug). The pre-defined limits would take the form of compliance standards on the relational database. The Examiner is interpreting the sensor collecting data relative to the storage and transportation of the storage container is equivalent to the cumulative time temperature monitor of the instant application. 
Par. 0046 and 0098 discloses transmitting and receiving information related to the container.
Par. 0123 electronic data collectors known in the art as “field devices”. Communicates wirelessly to the relational database/electronic management system.
Par. 0049, 0096-97, and 121-122 relational database may take the form of an electronic data management system. 
Par. 0050, 0096-98, and 0109 unique signature data item a unique machine readable number of code. 
Par. 0051, compliance data item is acknowledgement that the compliance standard related to the operation has been successfully complied with. Failure to comply with a compliance standard is written to the relational database as a negative compliance data item. Par. 0054-0056 discloses where at least one compliance data item is stored in the memory prior to further operations related to the container. Par. 0058 checking compliance data items against defined criteria on the relational database. Par. 0059 full compliance data item is written into the relational database.
Par. 0057 discloses a non-compliance standard result and a rejection of the container. Par. 0157 identifies where a final compliance data is written to the database. The compliance data is read 246 and checked 247-248 against defined full compliance criteria on the relational database. If the final check is unsuccessful then the container is rejected or recalled 249. When the final check is satisfactory 247 then a summary data compliance item is generated on the database for that container.
Par. 0061-0062 describe two processes for compliance data items where one is a “ticking off” process which operates with writing to the database as each operation has been completed. The other process a positive compliance data item for each operation is written to the database upon completion thereof. As the method progresses a positive listing of completed actions is written to the database. 
Par. 0098 checking compliance data throughout the clinical trial process.
Par. 0133-134 a computer program executed on a computer instructing the computer to control all the steps of the invention. The Examiner is interpreting the server of the instant application as equivalent to the computer program of Carter. )
Note: As for the feature from image capture communication device, this is merely a non-positively claimed source of where the positively claimed host system receives information from and thus does not impact the manipulative step of “receiving” and thus is given little patentable weight.
The invention of Carter is a system and method of tracking and collecting data regarding the movement of a container containing a substance for clinical treatment. The system monitors the environmental elements to which the container is exposed to as the container is moved from one facility to another and when conducting operations at other sites. Par. 0159 discloses where the invention is checking against a compliance standard and where the result is written to the electronic data management system. The prior art records operations conducted at different locations and stores the data as data compliance item in a relational database (Fig. 3) and refers to the operations by “Operation 1” and “Operation 2”. The prior art does not explicitly disclose and refer to that of acceptability for use as a third message. 
To be more specific, Carter does not explicitly disclose:
a third message
(Emphasis added)
The Examiner asserts it would be obvious to one of ordinary skill in the art that the “third message” of the instant application is simply a label directed to identifying whether or not the product is acceptable for use. The prior art of Carter uses the collected environmental data to check with predefined criteria and provides a result of successful or unsuccessful which is equivalent to the instant application as the result is simply determining whether the product has been handled correctly in transport to meet a compliance standard. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention that Carter uses the collected data from the operations at the different locations in order to evaluate whether or not the compliance standards have been satisfied and the checking of this data results in a determination of whether or not the product is usable or needs to be returned/recalled. 
The prior art of Carter discloses where a label is used on a product and where data is retrieved from the label to identify compliance data regarding the handling of the product. Par. 0086-0087 where compliance data includes that of environmental conditions to which the product has been exposed. Par. 0112 logs the environmental conditions of the product and checking compliance data.  Par. 0114 discloses where the prior art includes a radio frequency identifier (RFID) and where a carrier is a flexible label attachable to a container and not easily removable. The prior art monitors the environmental conditions of the products received from information collected from a label and where the information is collected over a period of time. The prior art does not explicitly disclose where the label is the monitor. 
To be more specific, Carter does not explicitly disclose:
(a) receiving via a network, at a first time, by a host server one or more first messages from an image capture and communication device at a first location, including the first message containing product identity and first environmental history monitor data from an environmental history monitor on a product label of one or more host products, the first environmental history monitor data including color data from a cumulative time temperature monitor that indicates cumulative time-temperature exposure of the one or more host products by changing color; 
(b) receiving via the network, at a second time after the first time, by the host server from a second image capture and communication device at a second location, different than the first location, one or more second messages containing product identity and second environmental history monitor data for the one or more host products from the environmental history monitor, the second environmental history monitor data including updated color data from the cumulative time temperature monitor; 
(Emphasis added)
Prusik discloses in the abstract where the indicator system ensures a true-temperature history of a perishable product. Col. 3 lines 53-55 where the indicator system is for monitoring the elapse of a combination of time and ambient temperature. Col. 3 lines 60-64 disclose where the label has a composition which is thermally responsive to yield a visually apparent change, such as a development or intensification of a color. Col. 4 lines 6-10 a color forming reaction varying rate influenced by ambient temperature. Col. 9 lines 1-5 where the cumulative temperature effects. Additional references for color-forming reason includes col. 4 lines 27-30, col. 5 lines 14-19, col. 6 lines 15-18, col. 9 lines 9-17 and 20-21, and col 15 lines 56-60.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for Carter to incorporate the time-temperature indicator system of Prusik in the labels of Carter in order to provide a secondary system for monitoring the handling of products and detecting compliance to established standards. The combination provides both a visual indicator by changing color of a label and a system and method of reading data electronically from the label that is evaluated to a compliance standard. The Examiner asserts the combination provides an immediate indicator on the label to whether or not the product is safe to use and has been properly stored per compliance and additionally the database keeps track of the products to clearly define the traceability and adherence to the compliance standards.
Claim 25. (Currently amended) A method comprising: 
The following limitations have been rejected together below.
(a) at a first time, receiving by a host server via a network data associated with a host product from an image capture and communication device's reading of a product label of the host product, the data comprising an authentication element data and an environmental history monitor data, the environmental history monitor data including color data from a cumulative time temperature monitor that indicates cumulative time-temperature exposure of the host product by changing color; 
 (b) storing the data in a non-transitory computer readable storage medium;
 (c) at a second time after the first time, receiving by the host server via the network a second data associated with the host product from a second image capture and communication device's reading of the label of the host product, the second data comprising an updated authentication element data and an updated environmental history monitor data, the updated environmental history monitor data including updated color data from the cumulative time temperature monitor; 
 (d) storing the second data in the non-transitory computer readable storage medium;
 (e) determining by the host server whether the host product is acceptable for use based on the authentication element data, the color data from the cumulative time temperature monitor from the environmental history monitor data, the updated authentication element data, and the updated color data from the cumulative time temperature monitor from the updated environmental history monitor data; and 
(f) transmitting by the host server via the network to the second image capture and communication device a third data indicating whether the host product is acceptable to use.  
For the sake of brevity by having to repeat the rejection of claim 24, the Examiner refers and incorporates the rejection that has been provided for claim 24 for the rejection to be applied to claim 25. (Additionally, Carter discloses in par. 0114 and 0146 Radiofrequency identifier (“RFID”) may be on the carrier suitable for mounting on a container. The carrier is a flexible label attachable to the container and not easily removable. Par. 0082 attaches a label to the container containing textual information. )
In regards to claims 35-36, 38, 43-44, and 46 have been rejected together.
Claim 35 (Previously presented) the method of claim 24, wherein the environmental history monitor data also includes data from a freeze indicator.  
Claim 36 (Previously presented) the method of claim 24, wherein the environmental history monitor data includes data from a thaw indicator.  
Claim 38 (Previously presented) the method of claim 24, wherein the environmental history monitor data includes data from a threshold temperature indicator.  
Claim 43 (Previously presented) the method of claim 25, wherein the environmental history monitor data includes data from a freeze indicator.  
Claim 44 (Previously presented) the method of claim 25, wherein the environmental history monitor data includes data from a thaw indicator.  
Claim 46 (Previously presented) the method of claim 25, wherein the environmental history monitor data includes data from a threshold temperature indicator.  
(Carter, Par. 0041 discloses storing a container or substance under suitable environmental conditions such as temperature, humidity or storage time and where the associated compliance standard to ensure that the suitable environmental conditions have been followed. Par. 0086-0087 discloses where a compliance criteria includes that of environmental conditions to which the item stored in the container has been exposed to which includes the duration, temperature, pressure etc. Par. 0093 discloses where the invention writes environmental data from a sensor associated with the transport and/or storage container/facility throughout transport and storage of the container to identifier memory. The sensor transmits environmental data to the memory at pre-defined time points. The data includes temperature, pressure humidity, or light data. The invention records the environmental extremes to which the containers have been exposed and to reject containers which have been exposed to conditions outside pre-defined limits (e.g., minimum/maximum temperatures for a specific container/drug). The pre-defined limits would take the form of compliance standards on the relational database. Prusik discloses in col. 7 lines 55-67 where the label is activated when the ambient temperature variations beyond a range of those conducive to safe storage. )
In regards to claims 39 and 47 are rejected together.
Claim 39 (Previously presented) the method of claim 24, wherein the one or more host products are perishable health care products.  
Claim 47 (Previously presented) the method of claim 25, wherein the host product is a perishable health care product.  
(Carter, the invention is directed to automatically tracking compliance in a clinical trial process (par. 0001). Par. 0010-11 traceability of containers in the manufacture, packaging and storage of containers. Identity of the drug to the patient. Medicament regime. Par.0013 identify and track individual containers as they progress throughout a clinical trial process. Drug integrity. Par. 0045, 0064,0088,0089,0096 patent participating in a clinical trial. Par. 0171-172 the container is dispensed to the patient. Prusik col. 16 lines 62-63 antibiotics and vaccines (health care products). )
In regards to claims 40 and 48 the claims have been rejected together. 
 (Emphasis added)
Claim 40 (Previously presented) the method of claim 39, wherein the one or more host products are vaccines.  
(Claim 48) (Previously presented) the method of claim 47, wherein the host products is a vaccine.  
(Prusik col. 16 lines 62-63 antibiotics and vaccines (health care products).)
In regards to claims 49 and 51 have been rejected together.
Claim 49 (Currently amended) The method of claim 24, wherein the cumulative time temperature monitor is configured to irreversibly change color responsive to cumulative temperature exposure over time, the method further comprising: 
The following limitations have been rejected together. 
at the first time, detecting a color value of the cumulative time temperature monitor with the first image capture and communication device; 
generating the data that indicates cumulative time-temperature exposure based on the detected color value; 
at the second time, detecting an updated color value of the cumulative time temperature monitor with the second image capture and communication device; 
generating the data that indicates the updated cumulative time-temperature exposure based on the updated color value.  
Claim 51 (Currently amended) the method of claim 25, wherein the cumulative time temperature monitor is configured to irreversibly change color responsive to cumulative temperature exposure over time, the method further comprising: 
The following limitations have been rejected together. 
at the first time, detecting a color value of the cumulative time temperature monitor with the first image capture and communication device; 
generating the data that indicates cumulative time-temperature exposure based on the detected color value; 
at the second time, detecting an updated color value of the cumulative time temperature monitor with the second image capture and communication device; 
generating the data that indicates the updated cumulative time-temperature exposure based on the updated color value.  
(Carter, par. 0123 electronic data collectors known in the art as “field devices”. Communicates wirelessly to the relational database/electronic management system.
Prusik discloses in the abstract where the indicator system ensures a true-temperature history of a perishable product. Col. 3 lines 53-55 where the indicator system is for monitoring the elapse of a combination of time and ambient temperature. Col. 3 lines 60-64 disclose where the label has a composition which is thermally responsive to yield a visually apparent change, such as a development or intensification of a color. Col. 4 lines 6-10 a color forming reaction varying rate influenced by ambient temperature. Col. 5 lines 14-19 disclose where the compounds or materials used in the material combine at a predetermined temperature to form, in a normally irreversible reaction, a color highly contrasting with the unreacted composition background.  Col. 9 lines 1-5 where the cumulative temperature effects. Additional references for color-forming reason includes col. 4 lines 27-30, col. 5 lines 14-19, col. 6 lines 15-18, col. 9 lines 9-17 and 20-21, and col 15 lines 56-60.)
In regards to claims 50 and 52 the claims have been rejected together. 
Claim 50 (Previously presented) the method of claim 24, further comprising: 
reading information from a label on the one or more host products that is not human readable by the first image capture and communication device; 
wherein determining by the host server whether the host product is acceptable for use is further based on the information from the label on the one or more host products that is not human readable.  
Claim 52 (Previously presented) The method of claim 24, further comprising: 
reading information from a label on the one or more host products that is not human readable by the first image capture and communication device; 
wherein determining by the host server whether the host product is acceptable for use is further based on the information from the label on the one or more host products that is not human readable.  
(Carter discloses in par. 0114 and 0146 Radiofrequency identifier (“RFID”) may be on the carrier suitable for mounting on a container. The carrier is a flexible label attachable to the container and not easily removable. The Examiner asserts a RFID label is not human readable.)
Response to Arguments
Applicant's arguments filed 1/6/2021 have been fully considered but they are not persuasive. 
Rejection under 35 USC 112(b)
The rejection under 35 USC 112(b) has been withdrawn due to amendments.
Rejection under 35 U.S.C. § 103(a)
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Specifically, Carter has been provided to disclose the time based monitoring process and compliance determination system and method, while Prusik was not only used to teach that it is well-known to use a label as the indicator and monitor, but that color is used in order to provide a visual indication of temperature over a period of time as the item that the label is attached is being handled and moved, e.g., delivery (Col. 6 Lines 53 – 56), to a final destination.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Patel (US PGPub 2001/0046451 A1); Zweig et al. (US PGPub 2003/0139903 A1); Prusik et al. (US PGPub 2006/0247967 A1); Petrakis (US PGPub 2006/0260534 A1); Martin et al. (US PGPub 2007/0067177 A1) – which are directed towards the utilization of color based temperature monitors in order to track the temperature of items in transit
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747.  The examiner can normally be reached on Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aryan Weisenfeld can be reached on (571) 272-6602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        1/21/2021